 Case 3:17-cv-00183-CAB-BGS Document 841 Filed 12/23/20 PageID.40171 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   FINJAN, INC.,                                       Case No.: 17CV183 CAB (BGS)
12                                      Plaintiff,
                                                         BRIEFING ORDER
13   v.
                                                         [ECF 839]
14   ESET, LLC and ESET SPOL. S.R.O.,
15                                   Defendants.
16
17
18
19         On December 22, 2020, the parties jointly contacted Judge Skomal’s Chambers to
20   raise a discovery dispute concerning Finjan’s objections to numerous Eset’s RFPs. (ECF
21   839.) Although the objections concern ten RFPs, the parties indicated that there were
22   overriding issues as to all: relevancy, attorney-client privilege, the work product doctrine,
23   the common interest doctrine, and the possibility that the RFPs may be seeking discovery
24   beyond the ’305 Patent. The only discovery the parties are currently permitted to pursue
25   is discovery regarding the ’305 Patent. The parties also indicated that Finjan has not yet
26   provided a privilege log. The Court orders as follows.
27
28

                                                     1
                                                                                 17CV183 CAB (BGS)
 Case 3:17-cv-00183-CAB-BGS Document 841 Filed 12/23/20 PageID.40172 Page 2 of 2



 1         Finjan shall provide a privilege log on or before December 30, 2020. Parties shall
 2   file a Joint Statement 1 not exceeding twenty pages, split evenly between the parties, by
 3   January 6, 2021. The parties may attach exhibits, however any exhibits must be quoted
 4   or summarized within the briefing. In addition to the issues identified above, the Joint
 5   Statement must address whether the discovery sought is beyond the scope of the’305
 6   Patent and the proportionality of the discovery sought.
 7         IT IS SO ORDERED.
 8
 9   Dated: December 23, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     1
      As the Court has previously indicated, joint statement must provide each party’s
26   position as well as their response to the arguments of the opposing party. This requires
27   the parties to exchange their briefing sufficiently in advance of the deadline to modify
     their own briefing to address the opposing party’s argument. The intention is that the
28   joint statement provide full briefing on the issues identified by the parties and the Court.
                                                   2
                                                                                 17CV183 CAB (BGS)
